 

IN THE UNITED STATES DISTRICT COURT . OCT 25 20
EASTERN DISTRICT OF CALIFORNIA 5 2019

 

, CLERK, U.S. Gt8! BIG T COURT
UNITED STATES OF AMERICA, . EASTERN DISTRISSF'CALIFORNA
Plaintiff, a DEPUTY CLEAK
Vv. CR NO: 1:19-CR-00224-DAD-BAM

JOSE BRAVO-PERALTA

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum LJ Ad Testificandum
Name of Detainee: Jose Bravo-Peralta
Detained at Fresno County Jail
Detainee is: a.) charged in this district by: Indictment CO Information 1 Complaint
charging detainee with: 8 USC 1326(a) ©
or b.) LJ a witness not otherwise available by ordinary process of the Court
Detainee will: a.) Oreturn to the custody of detaining facility upon termination of proceedings
orb.) XI be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

 

 

 

 

Signature: /s/ Laura D. Withers
Printed Name & Phone No: Laura D. Withers . 559-967-5480
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
XX] Ad Prosequendum DIAd Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH and any further proceedings to be
had in this cause, and at the conclusion of said progeaines to return said detainee to the above-named custodian.

Dated: lof2s/t 1 | we aly, K O lad

Honorable Sheila K. Oberto
U.S. MAGISTRATE JUDGE .

 

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if PERALTA, Jose - —&lMale (LlFemale

Booking or CDC #: 1929492; JID 7023713 DOB: 02/07/1976

Facility Address: 1225 M St. Fresno, CA 93721 \ Race: W/H

Facility Phone: 559-600-8275 FBI#: 523914TB1

Currently ,
RETURN OF SERVICE |

Executed on:

 

 

(signature)
